          Case 6:20-cv-00269-ADA Document 14 Filed 05/18/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

VOIP-PAL.COM, INC.                         §
                                           §       CIVIL ACTION NO. 20-cv-269-ADA
                Plaintiff,                 §
                                           §
v.                                         §       JURY TRIAL DEMANDED
                                           §
GOOGLE, LLC,                               §
                                           §
                Defendant.                 §

     DEFENDANT GOOGLE LLC’S FEDERAL RULE OF CIVIL PROCEDURE 7.1
                     DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Google LLC discloses the

following: Google LLC is a subsidiary of XXVI Holdings, Inc., which is a subsidiary of Alphabet

Inc., a publicly traded company; no publicly traded company holds more that 10% of Alphabet

Inc.’s stock.


DATED: May 18, 2020                        Respectfully submitted,

                                           /s/ Paige Arnette Amstutz
                                           Stephen E. McConnico
                                           State Bar No. 13450300
                                           smcconnico@scottdoug.com
                                           Paige Arnette Amstutz
                                           State Bar No. 00796136
                                           pamstutz@scottdoug.com
                                           SCOTT, DOUGLASS & MCCONNICO, LLP
                                           303 Colorado Street, Suite 2400
                                           Austin, TX 78701
                                           Telephone: (512) 495-6300
                                           Fax: (512) 495-6399
         Case 6:20-cv-00269-ADA Document 14 Filed 05/18/20 Page 2 of 2




                               CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on May 18, 2020, all counsel of record who have appeared in this case are being served with

a copy of the foregoing via the Court’s CM/ECF system.



                                                     /s/ Paige Arnette Amstutz
                                                     Paige Arnette Amstutz
